        Case 4:19-cv-07966-JST Document 50-1 Filed 09/18/20 Page 1 of 3



1    KRONENBERGER ROSENFELD, LLP
     Karl S. Kronenberger (Bar No. 226112)
2    Jeffrey M. Rosenfeld (Bar No. 222187)
     150 Post Street, Suite 520
3    San Francisco, CA 94108
4    Telephone: (415) 955-1155
     Facsimile: (415) 955-1158
5    karl@KRInternetLaw.com
     jeff@KRInternetLaw.com
6
     Attorneys for Defendant Merchant Industry LLC
7

8

9

10

11
                                  UNITED STATES DISTRICT COURT
12                               NORTHERN DISTRICT OF CALIFORNIA
13                                      OAKLAND DIVISION

14
     ABANTE ROOTER AND PLUMBING,                    Case No. 4:19-cv-07966-JST
15   INC., a California corporation, individually
     and on behalf of all others similarly
16   situated,                                      DECLARATION OF FRANK KOTLAR IN
                                                    SUPPORT DEFENDANT MERCHANT
17                  Plaintiff,                                           N TO DISMISS
18                                                  PURSUANT TO FED. R. CIV. P. 12(b)(1)
            v.                                      AND 12(b)(2)
19
     UNLOCKED BUSINESS STRATEGIES,                  Date:     In Chambers
20   INC., et al.,                                  Time:     In Chambers
                                                    Before:   The Hon. Jon S. Tigar
21                  Defendants.                     Ctrm:     6, 2nd Flr.
22

23

24

25

26

27

28
     Case No. 4:19-cv-07966-JST                         DECL OF F. KOTLAR ISO
                                                        MTN TO DISMISS
          Case 4:19-cv-07966-JST Document 50-1 Filed 09/18/20 Page 2 of 3



1    I, Frank Kotlar, declare as follows:
2            1.     I am the Chief Financial Officer of Defendant Merchant Industry LLC
3                           . Unless otherwise stated, I have personal knowledge of the facts
4    stated herein.
5            2.     Merchant Industry is a New York limited liability company with a principal
6    place of business in New York. It does not have any offices, employees, mailing
7    addresses, phone numbers, real estate, licenses, or computer servers in California.
8            3.     I am also a New York resident, and I do not own any California assets,
9    California bank accounts, or California property.
10           4.     Unlocked Business Strategies, Inc. and/or Thomas Costa (collectively,
11

12

13   There has never been any agreement between Merchant Industry and UBS to engage in
14   the activity alleged in the complaint. In fact, Merchant Industry did not receive the benefit
15   of any calls or emails sent by UBS, direct any calls to be made or emails to be sent by
16   UBS, or ratify the calls, emails, or other actions of UBS. UBS and Merchant Industry do
17   not share common ownership. Merchant Industry does not exercise control over UBS,
18   and there is no legal relationship at all between the companies. Merchant Industry knows
19   of no relationship between the other Defendants and any authorized reseller or affiliate of
20   Merchant Industry.
21           5.     Merchant Industry has and had no contractual relationship, or other
22   agreement, with the other Defendants in this action, and thus other Defendants were not
23   in any way authorized to offer the services of Merchant Industry; to promote or market the
24

25   //
26   //
27   //
28   //
     Case No. 4:19-cv-07966-JST                           DECL OF F. KOTLAR
                                                  1       MTN TO DISMISS
        Case 4:19-cv-07966-JST Document 50-1 Filed 09/18/20 Page 3 of 3



1           I declare under penalty of perjury under the laws of the United States of America
2    that the foregoing is true and correct.
3

4    Executed on ________________
5                                                          Frank Kotlar
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Case No. 4:19-cv-07966-JST                         DECL OF F. KOTLAR
                                                2       MTN TO DISMISS
